Claims 1-13 are pending and under consideration.

Priority:  This application claims priority to U.S. application 14910789, now U.S. patent 10619183, filed February 8, 2016, which is a 371 of PCT/JP2014/071036, filed August 8, 2014, which claims benefit to foreign applications JP 2013-167005, filed August 9, 2013, and JP 2013-221515, filed October 24, 2013.  Certified copies of the foreign priority documents have been filed in the parent application 14910789, on February 18, 2016, and are not in the English language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method for measuring glycated hemoglobin said method comprising use of one or more surfactants and an amadoriase, wherein the amadoriase has the 
Claims 7 and 9 are drawn to methods for maintaining the residual activity of an amadoriase contained in reagents for measuring glycated hemoglobin…, said method comprising using one or more ionic surfactant(s), an amadoriase, and a stabilizer/buffer.  For the same reasons noted above, the methods do not appear to comprise or recite any active method steps; therefore, it is unclear how the one or more ionic surfactants, amadoriase, and stabilizer/buffer are used to maintain residual activity.  Further clarification is requested.
Claims 2-6, 8, 10-13 are included in this rejection because they are dependent on the above claims and fail to cure its defects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 20070154976; IDS 03.27.20).  Taniguchi et al. disclose a method comprising combining an .
It is disclosed in the instant specification that amadoriase is occasionally referred to as, for example fructosyl amino acid oxidase (application publication paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed methods for maintaining the residual activity of an amadoriase contained in a reagent for measuring glycated hemoglobin, the method comprising bringing together one or more ionic surfactants, an amadoriase, and a buffer/stabilizer selected from among citrate, tartrate, acetate, Good’s buffers (MES, etc.) in a solution (instant claims 7-13).  The motivation to do so is given by the prior art, which disclose the combination of an amadoriase, ionic surfactants, and buffer in a reagent successfully measures glycated hemoglobin in samples.
Regarding instant claims 8, 10, Taniguchi et al. disclose buffer concentrations including 0.00001 to 2 M (paragraph 0022).

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aisaka et al. (EP 2357228; also published as US 2014234886, IDS 03.27.20).  Aisaka et al. disclose a method comprising combining proteins having fructosyl peptide oxidase activity, ionic surfactants, and buffers (or stabilizers) in a reagent for measuring glycated hemoglobin (at least paragraphs 0001, 0145-0146, 0175).  It is disclosed that the buffer is selected from among Tris, phosphate, borate, Good’s buffers including MES, MOPS, MOPSO, etc. (at least paragraph 0146).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed methods for maintaining the residual activity of an amadoriase contained in a reagent for measuring glycated hemoglobin, the method comprising bringing together one or more ionic surfactants, an amadoriase, and a buffer/stabilizer selected from among MES, MOPS, MOPSO, in a solution (instant claims 7-13).  The motivation to do so is given by the prior art, which disclose the combination of an amadoriase, ionic surfactants, and buffer in a reagent successfully measures glycated hemoglobin in samples.
Regarding instant claims 8, 10, Aisaka et al. disclose buffer concentrations including 0.001 to 2 M (paragraph 0147).

Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aisaka et al. (EP 2357228; also published as US 2014234886, IDS 03.27.20) in view of Kim et al. (2010 Biotechnol Bioeng 106:  358-366; IDS 03.27.20).  The teachings of Aisaka et al. are noted above.  Aisaka et al. disclose the surfactants can be selected from among nonionic surfactants, cationic surfactants, anionic surfactants, and zwitterionic surfactants (at least paragraph 0175).  Aisaka et al. disclose that the reagent for measuring glycated hemoglobin comprises a novel fructosyl peptide oxidase (at least p. 1-2).  Aisaka et al. do not explicitly teach a fructosyl peptide oxidase (or amadoriase) polypeptide comprising instant SEQ ID NO: 40.
Kim et al. disclose a novel fructosyl peptidase oxidase from Phaeosphaeria nodorum (FPOX) (at least p. 358).
Phaeosphaeria nodorum (application publication paragraph 0377).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method for measuring glycated hemoglobin, comprising combining one or more surfactants and an amadoriase, wherein the amadoriase comprises the amino acid sequence of SEQ ID NO: 40 (instant claims 1-2, 4-6).  The motivation to do is given by the prior art.  Aisaka et al. disclose the reagent for measuring glycated hemoglobin comprises a novel fructosyl peptide oxidase, surfactants, and buffers.  Kim et al. disclose a novel fructosyl peptidase oxidase from Phaeosphaeria nodorum (FPOX) (at least p. 358).  One of ordinary skill would have reasonable motivation to substitute the P. nodorum FPOX of Kim et al. for the novel fructosyl peptide oxidase in the reagent of Aisaka et al. because there was interest in developing fructosyl peptide oxidases for measuring glycated hemoglobin.  One of ordinary skill would have a reason expectation of success because the prior art discloses fructosyl peptide oxidases or amadoriases are studied in reagents for its application for the measurement of glycated proteins.
	Regarding instant claims 1-2, since the prior art discloses combining the same surfactants and enzymes in solution, it would have been obvious to one of ordinary skill that the enzymes and surfactants of the prior art comprise the properties recited in the claims.  
	Regarding instant claims 4-6, Aisaka et al. disclose buffers (or stabilizers) selected from among MES, MOPS, MOPSO, etc., at concentrations including 0.001 to 2 M (paragraphs 0145-0147).

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aisaka et al. (EP 2357228; also published as US 2014234886, IDS 03.27.20) in view of Kim et al. (2010 Biotechnol Bioeng 106:  358-366; IDS 03.27.20) and Yuan et al. (US 20080096230).  The teachings of Aisaka et al. and Kim et al., over instant claims 1-2, 4-6, are noted above.
Yuan et al. also methods comprising combining fructosyl peptide oxidase, ionic surfactants, and buffers (or stabilizers) in a reagent for measuring glycated hemoglobin (at least paragraph 0033, 0047).  It is disclosed the surfactants (or detergents) can be selected from among cetyltrimethylammonium bromide (CTAB) and tetradecyltrimethylammonium bromide (TTAB) (paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method for measuring glycated hemoglobin, comprising combining one or more surfactants and an amadoriase, wherein the amadoriase comprises the amino acid sequence of SEQ ID NO: 40, wherein the surfactant is an ionic surfactant selected from tetradecyltrimethylammonium bromide (instant claim 3).  The motivation to do is given by the prior art.  Aisaka et al. disclose the reagent for measuring glycated hemoglobin comprises a novel fructosyl peptide oxidase, surfactants, and buffers, where the surfactant is an ionic surfactant.  Kim et al. disclose a novel fructosyl peptidase oxidase from Phaeosphaeria nodorum (FPOX) (at least p. 358).  Yuan et al. also disclose combining at least fructosyl peptide oxidase and surfactants, including tetradecyltrimethylammonium bromide (TTAB), in a reagent solution for measuring glycated hemoglobin.  One of ordinary skill would have reasonable motivation to substitute the P. nodorum FPOX of Kim et al. for the novel fructosyl peptide oxidase and the tetradecyltrimethylammonium bromide for the surfactant in the reagent of Aisaka et al. because there was interest in developing fructosyl peptide oxidases for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10619183 (‘183) in view of Aisaka et al. (supra).  The instant application does not appear to be a true divisional application of the parent application 14910789, now the ‘183 patent.  Therefore, instant claims 12-13 are rejected on the .  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘183 patent claim are drawn to a composition comprising an amadoriase.  The ‘183 patent claim differs from the instant claims by not reciting an ionic surfactant.  However, for the reasons noted above by Aisaka et al., it would have been obvious to incorporate an ionic surfactant into the composition of the ‘183 patent claim.

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4 of U.S. Patent No. 10767211 (‘211) in view of Aisaka et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘211 patent claims are drawn to a composition comprising an amadoriase.  The ‘211 patent claims differ from the instant claims by not reciting an ionic surfactant.  However, for the reasons noted above by Aisaka et al., it would have been obvious to incorporate an ionic surfactant into the composition of the ‘211 patent claims.

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9708586 (‘586) in view of Aisaka et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘586 patent claim are drawn to a composition comprising an amadoriase.  The ‘586 patent claim differs from the instant claims by not reciting an ionic surfactant.  However, for the reasons noted above by Aisaka et al., it would have been obvious to incorporate an ionic surfactant into the composition of the ‘586 patent claim.

s 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 of U.S. Patent No. 9701949 (‘949) in view of Aisaka et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘949 patent claims are drawn to a composition comprising an amadoriase.  The ‘949 patent claims differ from the instant claims by not reciting an ionic surfactant.  However, for the reasons noted above by Aisaka et al., it would have been obvious to incorporate an ionic surfactant into the composition of the ‘949 patent claims.

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9062286 (‘286) in view of Aisaka et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘286 patent claims are drawn to a composition comprising an amadoriase.  The ‘286 patent claims differ from the instant claims by not reciting an ionic surfactant.  However, for the reasons noted above by Aisaka et al., it would have been obvious to incorporate an ionic surfactant into the composition of the ‘286 patent claims.

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8003359 (‘359) in view of Aisaka et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘359 patent claims recite an amadoriase.  The ‘359 patent claims differ from the instant claims by not reciting the amadoriase is in a composition comprising an ionic surfactant.  However, for the reasons noted above by Aisaka et al., it would .

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8828699 (‘699) in view of Aisaka et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘699 patent claim are drawn to a composition comprising an amadoriase.  The ‘699 patent claim differ from the instant claims by not reciting an ionic surfactant.  However, for the reasons noted above by Aisaka et al., it would have been obvious to incorporate an ionic surfactant into the composition of the ‘699 patent claim.

Claim 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27, 29, 31-34 of copending Application No. 15523806 (‘806) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘806 claims are drawn to compositions comprising an amadoriase and an ionic surfactant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656